Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Allowable Subject Matter
3.	Claims 3, 9, 10, 14, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming any other rejection (such as the rejection below under 35 USC 112).

Claim 3.   The prior art does not disclose :
accessing data defining at least a plurality of memory regions of a local memory of the device as priority memory regions, wherein each memory region has a maximum unrestricted number of memory fabric physical layer interface accesses allowed per a time interval;

storing read packets in the second priority buffer when the maximum allowed number of accesses is exceeded; and
providing the stored packets to the memory access logic from the second priority buffer in a next time interval.

Claim 9 is allowable for reasons similar to claim 3 above.
Claim 10 is allowable based on dependency from claim 9.
Claim 14 is allowable for reasons similar to claim 3 above.
Claim 19 is allowable for reasons similar to claim 14 above.
Claim 20 is allowable based on dependency from claim 19 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-5, 7-11, 13-15, 18-20 are rejected based on dependency from their respective base independent claims, 1, 6, 12, 16.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,4, 5, 6,8,11  are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20140344488) and in view of Fernando (US 20170286329) and further in view of Marshall (US 6728839) and Hahn (US 20150134857)

Claim 1.    Flynn does not disclose, but renders obvious
	


	the memory fabric physical layer interface having a higher data rate of a physical layer interface of the device (e.g., the processor 111 issues transfer requests to the peripherals 102 and receive completions at an excessive rate, 0052; manage or control a rate of a data transfer, 0055; the transfer controller 204 may throttle or otherwise provide flow control for a rate at which a data source peripheral device 102 writes data to the memory buffer 202 based on a rate at which a data target peripheral device 102 reads data from the memory buffer 202, 0111; source peripheral device 102 exceeding a transfer threshold, a transfer rate, 0124).

	a packet type (e.g., the persistent contextual metadata identifies security controls, a data type, or other attributes of the data, 0073).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, as disclosed above, providing the benefit of so that data of the transfer remains within a memory buffer of the virtual channel 150 without overrunning or exceeding the capacity of the memory buffer (e.g., provide flow control for data transfers), (para 0090), and To ensure that data written or transferred to the memory buffer 202 by a data source peripheral device 102 does not overrun or exceed the capacity of the memory buffer 202 (0111).

Flynn does not disclose, but Fernando discloses
receiving incoming packets from the memory fabric physical layer interface, at least some of the packets comprising different instruction types; determining, by a controller of the 

	when the determined incoming packet type from the memory fabric physical layer interface is of a type containing an atomic request, queuing incoming packets determined to contain the atomic request and prioritizing, by the controller, transfer of the incoming packet with the atomic request over other packet types of incoming packets, to memory access logic that accesses local memory within the device (e.g., the arbiter may perform an atomic memory operation procedure including setting a busy flag for an address of the atomic memory operation, blocking subsequent memory operations from any of the multiple hardware processors to the address of the atomic memory operation while the busy flag is set, issuing the atomic memory operation to the shared system memory,… clearing the busy flag and allowing subsequent memory operations from the multiple hardware processors for the address of the atomic memory operation to proceed to the shared system memory, 0004;  read queue 220, 0040 Fig. 2; arbiter issues a read operation for the address of the atomic memory operation, 0005; RdWR monitor 508 is an atomic access monitor circuit configured to indicate whether a given processor has exclusive (i.e., atomic) access between a designated read and the following write, 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, providing the benefit that particular operations will be treated as atomic operations (see Fernando, 0041).

Flynn in view of Fernando does not disclose, but Marshall discloses


	and prioritizing, by the controller, transfer of the incoming packet with the atomic request over other packet types of incoming packets, to memory access logic that accesses local memory within the device (e.g., state information (in the form of a reserve cache control bit) reserves a cache line entry in the cache 600 for atomic operations.  When the TMC core 410 issues a specific index for an atomic operation over the index bus 472 to the cache, the reserved cache entry may be used for that operation., col 10-1-16).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, with Marshall, providing the benefit of enabling efficient utilization (see Marshal, col 7:40-23) for reducing delays associated with accessing a cache memory of a network switch (col 1:30-32).

Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses

	local memory within the device that is configured as fabric attached memory (eg.,  a Peripheral Component Interconnect (PCI) Express controller. The host 50 is in communication with the storage module 100 via a bus 90, 0027 Fig. 1;  host is provided that sorts commands into a plurality of queues, 0006);
	atomic requests in a first priority buffer, queueing incoming packet determined to contain load requests in a second priority buffer having a lower priority than the first priority buffer, queueueing incoming packets determined to contain store request in a third priority buffer having a lower priority than the second priority buffer;  packets in the second and third priority buffer (eg., FIG. 3, FIG. 4 shows that each of the six submission queues (SQ) are dedicated to commands of a certain data characteristic: high-priority user data, medium-priority application data, low-priority system data, high-priority system data, urgent-priority swap data, and low-priority temporary data., 0037; host 50 may sort sequential I/O patterns into a specific queue and 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).


Claim 4.    Flynn does not disclose, but Fernando discloses
, wherein the prioritizing transfer of the incoming packet with the atomic request over other packet types of incoming packets comprises queuing incoming packets determined to contain a store request in a buffer, while providing the incoming packet with the atomic request to the memory access logic (e.g., a regular store/write operation should be allowed to propagate to memory (e.g., to a DDR compatible memory or other type of memory) as a write through the L1 and L2 caches, para 0045.).



Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses
	Without storing the incoming packet with the atomic request in the first priority buffer (eg.,  a synchronous write is any write where buffering is disabled., 0039).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).

Claim 5 Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses
assigning the second priority buffer to include a plurality of second priority buffers, wherein each of the plurality of second priority buffers corresponds to a different defined memory region (eg., asynchronous commands and may further subdivide them for read and write commands, 0038); and
storing incoming packets of a type determined to contain a read request in respective second priority buffers corresponding to the different defined memory regions based on an address associated with the incoming packet (eg.,  storage module's flash translation layer translates the LBA addresses in the commands to the physical addresses of the memory 120. This process of arbitration and FTL processing is generally denoted by box 320 in FIG. 3., 0035; host to dynamically assign characteristics to the Queue to identify to the SSD device the type characteristics of the command data to expect from the queue. These characteristics may result in 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).

Claim 6.    Flynn does not disclose, but renders obvious an apparatus (e.g., computing device 110, Fig. 1B 0067), comprising: 
one or more processors (e.g., host processor 111, GPU 124, para 0067 Fig. 1B);
a memory access logic operatively coupled to the one or more processors (e.g., a storage management layer (SML), para 0069 Fig. 1B;

local memory operatively coupled to the memory access logic and configurable as an addressable part of memory addressable through a memory fabric physical layer interface (e.g., a peripheral device comprising a non-volatile memory device 120 or other storage device 120, para 0067 Fig. 1B; logical address space of the memory buffer 202 accessible using memory access semantics, such as CPU, para 0107);

a physical layer interface, operatively coupled to the memory access logic, and operative to receive incoming packets from the memory fabric physical layer interface having a higher data rate than a data rate of the physical layer interface, at least some of the packets comprising different instruction types (e.g., manage or control a rate that the NIC 113 writes data to the virtual channel 150 and/or a rate that the non-volatile memory media controller 126 receives data from the virtual channel 150 so that data of the transfer remains within a memory buffer of the virtual channel 150 without overrunning or exceeding the capacity of the memory buffer (e.g., provide flow control for data transfers), para 0090; longer processor response times 

a controller operatively coupled to the physical layer interface and configured to (e.g., non-volatile memory controller 124 manages one or more non-volatile memory devices 120, para 0068 Fig 1B):

	a packet type (e.g., the persistent contextual metadata identifies security controls, a data type, or other attributes of the data, 0073).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, as disclosed above, providing the benefit of so that data of the transfer remains within a memory buffer of the virtual channel 150 without overrunning or exceeding the capacity of the memory buffer (e.g., provide flow control for data transfers), (para 0090).

Flynn does not disclose, but Fernando discloses
determine  of the incoming packets received from the memory fabric physical layer interface via the physical layer interface (e.g., determine, in response to receiving the write operation, whether the atomic operation signal is set for the write operation, and in response to determining that the atomic operation signal is set for the write operation, the arbiter may treat the write operation as the atomic write operation, such that the arbiter does not perform the atomic operation procedure for other memory operations that are not atomic memory operations, para 0005; arbiter 218 may dynamically begin treating (or conversely, dynamically stop treating) operations corresponding to a particular memory address as atomic operations, 0041); and

	when the determined incoming packet type is of a type containing an atomic request, queueing incoming packets determined to contain the atomic request and prioritize transfer of the incoming packet with the atomic request over other packet types of incoming packets, to the memory access logic (e.g., the arbiter may perform an atomic memory operation procedure including setting a busy flag for an address of the atomic memory operation, blocking 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, providing the benefit that particular operations will be treated as atomic operations (see Fernando, 0041).

Flynn in view of Fernando does not disclose, but Marshall discloses
	queuing incoming packets determined to contain the atomic request (e.g., the L0 cache as a read first in-first out buffer for pending atomic commands when interfacing to external memory 280 via the memory controller 290, Fig. 4, col 7:35-42 ).

	and prioritize transfer of the incoming packet with the atomic request over other packet types of incoming packets, to memory access logic (e.g., state information (in the form of a reserve cache control bit) reserves a cache line entry in the cache 600 for atomic operations.  When the TMC core 410 issues a specific index for an atomic operation over the index bus 472 to the cache, the reserved cache entry may be used for that operation., col 10-1-16).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, with Marshall, providing the benefit of enabling efficient utilization (see Marshal, col 7:40-23) for reducing delays associated with accessing a cache memory of a network switch (col 1:30-32).



	local memory within the device that is configured as fabric attached memory (eg.,  a Peripheral Component Interconnect (PCI) Express controller. The host 50 is in communication with the storage module 100 via a bus 90, 0027 Fig. 1;  host is provided that sorts commands into a plurality of queues, 0006);
	atomic requests in a first priority buffer, queueing incoming packet determined to contain load requests in a second priority buffer having a lower priority than the first priority buffer, queueueing incoming packets determined to contain store request in a third priority buffer having a lower priority than the second priority buffer;  packets in the second and third priority buffer (eg., FIG. 3, FIG. 4 shows that each of the six submission queues (SQ) are dedicated to commands of a certain data characteristic: high-priority user data, medium-priority application data, low-priority system data, high-priority system data, urgent-priority swap data, and low-priority temporary data., 0037; host 50 may sort sequential I/O patterns into a specific queue and random access patterns into other queues, 0040; specific queues for synchronous and asynchronous commands and may further subdivide them for read and write commands, 0038; synchronous read/write…  indicating that they should not return until completely committed to flash, 0039;  determined whether the command is a read or write command and whether the command is a synchronous command or an asynchronous command (act 530). If the command is a synchronous read command, it is marked as being associated with submission queue (SQ) 1, which is the queue for synchronous read (urgent priority) commands (act 540). If the command is an asynchronous read command, it is marked as being associated with submission queue (SQ) 2, which is the queue for synchronous write (high priority) commands (act 550). If the command is a synchronous write command, it is marked as being associated with submission queue (SQ) 3, which is the queue for synchronous write (high priority) commands (act 560), 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data 

Claim 8 is rejected for reasons similar to claim 4 above.

Claim 11.    Flynn discloses further comprising a memory fabric bridge circuit operatively coupled to the controller and to the memory fabric physical layer interface, and operative to communicate packets between the physical layer interface and the memory fabric physical layer interface (e.g., the bridge module 406, para 0139 Fig. 4).


7.	Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20140344488) and in view of Fernando (US 20170286329) and Marshall (cited above) and Hahn (cited above) and further in view of Bahnsen (US 20150095600)

Claim 2.   Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses

	Containing the packets comprising the store requests (eg., Synchronous Read Synchronous Write (Urgent Priority) (High Priority) Asynchronous Read Asynchronous Write (Medium/Low Priority) (Low Priority), 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).


wherein the prioritizing transfer of the incoming packet with the atomic request over other packet types of incoming packets comprises: and prioritizing output of packets from the second priority buffer over output of packets from the third priority buffer (e.g., items 270-278 illustrate how read requests from a different functional unit (func.B) are handled after the atomic transaction is complete and while the data is in the atomic buffer but before the data has been written to the NVM media, para 0056 Fig. 1;  Because the transaction is an atomic transaction, other processors, functional units, processes, threads, cores, etc. should not be able to modify the set of addresses until the entire atomic transaction is complete, 0019; packet is sent to a host interface 115 (SRAM FIFOs 464) that writes to and queues, 0252).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall and Hahn with Bahnsen, providing the benefit overcoming contemporary art that does not support atomic transactions for non-volatile memory (see Bahnsen, 0017) for enabling durable atomic transactions (0018) before committing the atomic transactions (0149).

Claim 7.    Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses
prioritize output of packets from the second priority buffer over output from the third priority buffer (eg., If the command is an asynchronous read command, it is marked as being associated with submission queue (SQ) 2, which is the queue for synchronous write (high priority) commands (act 550). If the command is a synchronous write command, it is marked as being associated with submission queue (SQ) 3, which is the queue for synchronous write (high priority) commands (act 560). If the command is an asynchronous write command, it is marked as being associated with submission queue (SQ) 4, which is the queue for asynchronous write (medium priority) commands (act 570), 0042).

host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).

Flynn in view of Fernando and Marshall and Hahn does not disclose, but Bahnsen discloses
wherein the controller is further configured to:
prioritize output of packets from the first priority buffer over output of packets from the second priority buffer (e.g., items 270-278 illustrate how read requests from a different functional unit (func.B) are handled after the atomic transaction is complete and while the data is in the atomic buffer but before the data has been written to the NVM media, para 0056 Fig. 1;  Because the transaction is an atomic transaction, other processors, functional units, processes, threads, cores, etc. should not be able to modify the set of addresses until the entire atomic transaction is complete, 0019).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, and Marshall and Hahn with Bahnsen, providing the benefit overcoming contemporary art that does not support atomic transactions for non-volatile memory (see Bahnsen, 0017) for enabling durable atomic transactions (0018) before committing the atomic transactions (0149).

8.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20140344488) and in view of Brewer (US 201903401555) and Hahn (cited  above)


local memory operatively coupled to a memory access logic and configurable as an addressable part of memory addressable through a memory fabric physical layer interface (e.g., a peripheral device comprising a non-volatile memory device 120 or other storage device 120, para 0067 Fig. 1B; logical address space of the memory buffer 202 accessible using memory access semantics, such as CPU, para 0107);

a physical layer interface operative to receive incoming packets from the memory fabric physical layer interface having a higher data rate than a data rate of the physical layer interface, at least some of the packets comprising different instruction types  (e.g., manage or control a rate that the NIC 113 writes data to the virtual channel 150 and/or a rate that the non-volatile memory media controller 126 receives data from the virtual channel 150 so that data of the transfer remains within a memory buffer of the virtual channel 150 without overrunning or exceeding the capacity of the memory buffer (e.g., provide flow control for data transfers), para 0090; longer processor response times for large memory read and writes for transfer requests to peripherals, 0005; transfer control module 304, 0106 Fig. 3)(further, the processor 111 issues transfer requests to the peripherals 102 and receive completions at an excessive rate, 0052; manage or control a rate of a data transfer, 0055; the transfer controller 204 may throttle or otherwise provide flow control for a rate at which a data source peripheral device 102 writes data to the memory buffer 202 based on a rate at which a data target peripheral device 102 reads data from the memory buffer 202, 0111; source peripheral device 102 exceeding a transfer threshold, a transfer rate, 0124);

Flynn does not disclose, but Brewer discloses 
an incoming packet buffer structure comprising a hierarchical ordered priority buffer structure that comprises at least a first priority buffer and a second priority buffer that has a lower priority than the first priority buffer (e.g., adapted to assign a priority status to a thread identifier. the control logic and thread selection circuit may be further adapted to, following execution of a corresponding instruction, to return the corresponding thread identifier to the execution queue with an assigned valid status and an assigned priority, para 0042 Fig. 6);



wherein the controller is configured to: 
determine a packet type of the incoming packets from the memory fabric physical layer interface; when the determined packet type indicates that an atomic request is in an incoming packet, store the incoming packet in the first priority buffer (e.g.,  first (normal) priority… custom atomic transaction identifier register 338, para 0124 Fig. 6),

when the determined packet type indicates that a load instruction is in the incoming packet, store the incoming packet in the second priority buffer (e.g., second (low) priority … para 0124; read or load instruction to designate a general purpose register for storage of data received from a memory, para 0052 0054) and

provide the stored incoming packets to the memory access logic, in hierarchical order according to priority buffer order (e.g., thread selection control circuitry coupled to the execution queue, the thread selection control circuitry adapted to select a thread identifier from the first priority queue at a first frequency and to select a thread identifier from the second priority queue at a second frequency, the second frequency lower than the first frequency, para 0045).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Brewer, providing the benefit a self-scheduling processor, configurable computing circuitry with an embedded interconnection network, dynamic reconfiguration, and dynamic control over energy or power consumption (see Brewer, 0002), with tolerance to latency to memory and allow high sustained executed instructions per clock (0002) for compute-intensive kernels (0007).



	a first priority buffer, a second priority buffer that has lower priority than the first priority buffer and a third priority buffer that has a lower priority that the second priority buffer, when the determined packet type indicates that a store instruction is in the incoming packet, store the incoming packet in the third priority buffer (eg., FIG. 3, FIG. 4 shows that each of the six submission queues (SQ) are dedicated to commands of a certain data characteristic: high-priority user data, medium-priority application data, low-priority system data, high-priority system data, urgent-priority swap data, and low-priority temporary data., 0037; host 50 may sort sequential I/O patterns into a specific queue and random access patterns into other queues, 0040; specific queues for synchronous and asynchronous commands and may further subdivide them for read and write commands, 0038; synchronous read/write…  indicating that they should not return until completely committed to flash, 0039;  determined whether the command is a read or write command and whether the command is a synchronous command or an asynchronous command (act 530). If the command is a synchronous read command, it is marked as being associated with submission queue (SQ) 1, which is the queue for synchronous read (urgent priority) commands (act 540). If the command is an asynchronous read command, it is marked as being associated with submission queue (SQ) 2, which is the queue for synchronous write (high priority) commands (act 550). If the command is a synchronous write command, it is marked as being associated with submission queue (SQ) 3, which is the queue for synchronous write (high priority) commands (act 560), 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, Brewer, with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).

Claim 15. Flynn in view of Brewer does not disclose, but Hahn discloses

the controller is further configured to store incoming packets of a type determined to contain a read request in respective second priority buffers that correspond to different defined memory regions based on an address associated with the incoming packet (eg.,  storage module's flash translation layer translates the LBA addresses in the commands to the physical addresses of the memory 120. This process of arbitration and FTL processing is generally denoted by box 320 in FIG. 3., 0035; host to dynamically assign characteristics to the Queue to identify to the SSD device the type characteristics of the command data to expect from the queue. These characteristics may result in equivalent Data Set Management attributes being assigned to the LBAs addressed in the queued commands, 0054).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, and Brewer, with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).


9.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20140344488) and in view of Brewer (US 201903401555) and Hahn (cited above) and further in view of Fernando (US 20170286329)

Claim 13.    Flynn in view of Brewer and Hahn does not disclose, but Fernando discloses
wherein the controller is further configured to queue incoming packets determined to contain store requests in the store buffer, while providing the incoming packet with the atomic request to the memory access logic (e.g., a regular store/write operation should be allowed to propagate 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, and Brewer and Hahn with Fernando, providing the benefit that particular operations will be treated as atomic operations (see Fernando, 0041). 


6.	Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20140344488) and in view of Fernando (US 20170286329) and Hahn (cited above)

Claim 16.    Flynn discloses A system (e.g., system 100, para 0044 Fig. 1A), comprising:
a memory fabric operative to interconnect a plurality of distributed non-volatile memories (e.g., a non-volatile memory controller 124 manages one or more non-volatile memory devices 120, 0068 Fig. 1B, each non-volatile memory device 120, 0069);

a first device operatively coupled to the memory fabric (e.g., peripheral 102A, Fig. 1A, 0053); and
a second device operatively coupled to the memory fabric, the first and second devices having a physical layer interface to receive memory access requests from each other via the memory fabric (e.g., the virtual channel 150 may facilitate data transfers between two DMA engines 117 of the peripheral devices 102A-N, so that the data transfers may be masterless, 0053, Fig. 1A, 5C), the second device comprising:

local memory operatively coupled to a memory access logic of the second device, the local memory configurable as an addressable part of the distributed non-volatile memories addressable through the memory fabric (e.g., a peripheral device comprising a non-volatile memory device 120 or other storage device 120, para 0067 Fig. 1B; logical address space of the memory buffer 202 accessible using memory access semantics, such as CPU, para 0107);



a packet type (e.g., the persistent contextual metadata identifies security controls, a data type, or other attributes of the data, 0073).

Flynn does not disclose, but Fernando discloses
a controller operatively coupled to the physical layer interface and configured to: determine a of the incoming packets received from the memory fabric (e.g., determine, in response to receiving the write operation, whether the atomic operation signal is set for the write operation, and in response to determining that the atomic operation signal is set for the write operation, the arbiter may treat the write operation as the atomic write operation, such that the arbiter does not perform the atomic operation procedure for other memory operations that are not atomic memory operations, para 0005; arbiter 218 may dynamically begin treating (or conversely, dynamically stop treating) operations corresponding to a particular memory address as atomic operations, 0041); and

when the determined incoming packet type  is of a type containing an atomic request, prioritize transfer of the incoming packet with the atomic request over other packet types of incoming packets, to the memory access logic (e.g., the arbiter may perform an atomic memory operation procedure including setting a busy flag for an address of the atomic memory operation, blocking subsequent memory operations from any of the multiple hardware processors to the address of the atomic memory operation while the busy flag is set, issuing the atomic memory operation to the shared system memory,… clearing the busy flag and allowing subsequent memory 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, providing the benefit that particular operations will be treated as atomic operations (see Fernando, 0041)

Flynn in view of Fernando does not disclose, but Hahn discloses
	atomic request queuing the incoming packet in a first priority buffer, queueing incoming packet determined to contain load requests in a second priority buffer having a lower priority than the first priority buffer, queuing incoming packets determined to contain store request in a third priority buffer having a lower priority than the second priority buffer;  packets in the second and third priority buffer (eg., FIG. 3, FIG. 4 shows that each of the six submission queues (SQ) are dedicated to commands of a certain data characteristic: high-priority user data, medium-priority application data, low-priority system data, high-priority system data, urgent-priority swap data, and low-priority temporary data., 0037; host 50 may sort sequential I/O patterns into a specific queue and random access patterns into other queues, 0040; specific queues for synchronous and asynchronous commands and may further subdivide them for read and write commands, 0038; synchronous read/write…  indicating that they should not return until completely committed to flash, 0039;  determined whether the command is a read or write command and whether the command is a synchronous command or an asynchronous command (act 530). If the command is a synchronous read command, it is marked as being associated with submission queue (SQ) 1, which is the queue for synchronous read (urgent priority) commands (act 540). If the command is an asynchronous read command, it is marked as being associated with submission queue (SQ) 2, which is the queue for synchronous write (high priority) commands (act 550). If 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with blocking memory requests while allowing atomic operation to proceed as disclosed by Fernando, with Hahn, providing the benefit of host 50 can use any suitable method for sorting commands into queues based on a command's data characteristic (see Hahn, 0042), to improve host to storage module synergy (see 0004).  determining the order of command execution  (0035) desired for the storage module 100 to perform certain patterns of write and read operations (0036).


Claim 18. Flynn does not disclose, but Fernando discloses
the controller is further configured to queuing incoming packets determined to contain store requests in the buffer, while providing the incoming packet with the atomic request to the memory access logic (e.g., a regular store/write operation should be allowed to propagate to memory (e.g., to a DDR compatible memory or other type of memory) as a write through the L1 and L2 caches, para 0045.).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the managing a rate of data received for flow control of data transfer as disclosed by Flynn, with Fernando, providing the benefit that particular operations will be treated as atomic operations (see Fernando, 0041).



Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 


Flynn in view of Fernando and Marshall does not disclose, but Hahn discloses

	local memory within the device that is configured as fabric attached memory (eg.,  a Peripheral Component Interconnect (PCI) Express controller. The host 50 is in communication with the storage module 100 via a bus 90, 0027 Fig. 1;  host is provided that sorts commands into a plurality of queues, 0006);
	atomic requests in a first priority buffer, queueing incoming packet determined to contain load requests in a second priority buffer having a lower priority than the first priority buffer, queueueing incoming packets determined to contain store request in a third priority buffer having a lower priority than the second priority buffer;  packets in the second and third priority buffer (eg., FIG. 3, FIG. 4 shows that each of the six submission queues (SQ) are dedicated to commands of a certain data characteristic: high-priority user data, medium-priority application data, low-priority system data, high-priority system data, urgent-priority swap data, and low-priority temporary data., 0037; host 50 may sort sequential I/O patterns into a specific queue and random access patterns into other queues, 0040; specific queues for synchronous and asynchronous commands and may further subdivide them for read and write commands, 0038; synchronous read/write…  indicating that they should not return until completely committed to flash, 0039;  determined whether the command is a read or write command and whether the command is a synchronous command or an asynchronous command (act 530). If the command is a synchronous read command, it is marked as being associated with submission queue (SQ) 1, which is the queue for synchronous read (urgent priority) commands (act 540). If the command is an asynchronous read command, it is marked as being associated with submission queue (SQ) 2, which is the queue for synchronous write (high priority) commands (act 550). If the command is a synchronous write command, it is marked as being associated with submission queue (SQ) 3, which is the queue for synchronous write (high priority) commands (act 560), 0042).



	For Applicant’s arguments for amended limitations of claims 2 and 7, the present OA rejects the amended limitations including Hahn (see rejection for details)

	For claims 12 and 16, Applicant’s arguments are based on similarity with claim 1, which are addressed above (see rejections for details).  

	Applicant’s other arguments for dependent claims are based on the arguments for respective base claims addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135